F I L E D
                                                                    United States Court of Appeals
                                                                            Tenth Circuit
                      UNITED STATES COURT OF APPEALS
                                                                           FEB 11 1999
                                   TENTH CIRCUIT
                                                                        PATRICK FISHER
                                                                                  Clerk

 MARCEL LAMAR JACKSON,

                Petitioner - Appellant,                   No. 98-5164
           v.                                           (N.D. Oklahoma)
 RONALD J. CHAMPION, sued as                        (D.C. No. CV-97-398-K)
 Ron Champion,

                Respondent - Appellee.


                              ORDER AND JUDGMENT          *




Before ANDERSON , KELLY , and BRISCOE , Circuit Judges.




       After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

this appeal.    See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.




       This order and judgment is not binding precedent, except under the
       *

doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
       Marcel Jackson seeks a certificate of appealability to challenge the district

court’s order dismissing his 28 U.S.C. § 2254 petition as untimely. Because

Jackson has not made a substantial showing of the denial of a constitutional right,

see 28 U.S.C. § 2253(c)(2), we deny the certificate.

       Jackson’s Oklahoma convictions became final on appeal on October 5,

1994. Jackson sought state post-conviction relief, which was denied; this denial

was affirmed on appeal on December 19, 1995. He filed the present petition on

April 24, 1997. After the district court dismissed the petition as untimely

pursuant to 28 U.S.C. § 2244(d), Jackson filed a “Combined Motion to Alter or

Amend Judgment and Motion for Certificate of Appealability,” which the district

court construed as a motion to reconsider, and which it then denied.

       Largely for the reasons set out in the district court’s orders, R. Vol. I, Tabs

12 & 16, we agree that the petition is untimely under § 2244(d) and the rule of

United States v. Simmonds , 111 F.3d 737, 744-46 (10th Cir. 1997), and      Miller v.

Marr , 141 F.3d 976, 977 (10th Cir. 1998).

       We note that Jackson claims he is actually innocent of the crimes for which

he is incarcerated. Although Jackson presented this claim to the district court, the

court did not address it specifically, and therefore we do so here. We have

intimated that actual innocence may be grounds for equitable tolling of the

§ 2244(d)(1) limitations period.   See Miller , 141 F.3d at 978. However, we have


                                          -2-
also emphasized that prisoners must diligently pursue their claims in order to

avail themselves of equitable tolling.   See id. Because Jackson had from

December 19, 1995, until April 23, 1997, to file his petition and gives no reason

for his delay, we conclude that Jackson has not been diligent in pursuing his

claims, and we decline to apply equitable tolling.

       Accordingly, we DENY the certificate of appealability and DISMISS the

petition.

                                                 ENTERED FOR THE COURT



                                                 Stephen H. Anderson
                                                 Circuit Judge




                                           -3-